Case: 13-1249   Document: 20     Page: 1   Filed: 05/06/2013




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

     ALLERGAN, INC., AND DUKE UNIVERSITY,
               Plaintiffs-Appellees,

                            v.

        WATSON PHARMACEUTICALS, INC.,
            now known as Actavis, Inc.,
         WATSON LABORATORIES, INC.,
           AND WATSON PHARMA, INC.,
               Defendants-Appellants.
               ______________________

                       2013-1249
                 ______________________

    Appeal from the United States District Court for the
 Middle District of North Carolina in No. 12-CV-0321,
 Judge Catherine C. Eagles.
                 ______________________

                     ON MOTION
                 ______________________

    Before LOURIE, BRYSON, AND MOORE, Circuit Judges.
 LOURIE, Circuit Judge.
                          ORDER
Case: 13-1249       Document: 20    Page: 2   Filed: 05/06/2013



 2           ALLERGAN, INC.   v. WATSON PHARMACEUTICALS, INC.



     Allergan, Inc. et al. move to dismiss this appeal as
 premature. Apotex Inc. et al. and Watson Pharmaceuti-
 cals, Inc. oppose the motion.
     Watson appeals from a February 4, 2013 order of the
 United States District Court for the Middle District of
 North Carolina, concluding that Watson infringed two of
 Allergan’s patents and those patents were not invalid. At
 the time that order was issued, the district court had not
 entered judgment—and has still not entered judgment—
 as to Allergan’s claims of infringement regarding two
 additional patents. Although the district court had also
 not acted on Allergan’s request for injunctive relief at the
 time of the February 4, 2013 order, it has since granted
 Allergan a permanent injunction in this case, which the
 appellants have not yet appealed.
     Absent final judgment or the issuance of a proper
 certification under Rule 54(b) of the Federal Rules of Civil
 Procedure, this court cannot exercise jurisdiction over the
 February 4, 2013 order. Accordingly, the court will dis-
 miss the appeal for lack of jurisdiction, subject to rein-
 statement under the same docket number without the
 payment of an additional fee if, within 30 days of the date
 of this order, the district court either enters a final judg-
 ment or enters a proper certification under Rule 54(b)
 and, within 7 days of entry of judgment or certification,
 Watson files another notice of appeal.
     Accordingly,
     IT IS ORDERED THAT:
     (1) The appeal is dismissed for lack of jurisdiction,
 subject to reinstatement under the same docket number
 without the payment of an additional filing fee if, within
 30 days of the date of this order, the district court either
 enters final judgment or enters a proper certification
 under Rule 54(b).
Case: 13-1249      Document: 20     Page: 3      Filed: 05/06/2013



  ALLERGAN, INC.   v. WATSON PHARMACEUTICALS, INC             3



    (2) The parties are directed to immediately file a joint
 request for certification under Rule 54(b).
       (3) Each side shall bear its own costs.


                                      FOR THE COURT

                                      /s/ Jan Horbaly
                                      Jan Horbaly
                                      Clerk
 s19